EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Xuan (Eric) Zhang (Reg No. 66781) on 8/12/2022.

The application has been amended as follows:

IN THE CLAIMS: 

Amend claims 1 and 11 and cancel claims 2 and 12 as follows:

--1. (Currently Amended) A test system of a wafer, comprising:
a probe apparatus comprising a probe card, a tester, and a camera coupled with each other to form a single unit, wherein the probe card comprises one or more probe pins for contacting one or more test pads on a device under test (DUT) in the wafer, the tester provides an electrical signal to test the DUT, and the camera captures an image of the test pads after the test pads have been contacted by the probe pins;
wherein the probe apparatus defines a plurality of probe mark inspection sites of the wafer for probe mark inspection, wherein the plurality of probe mark inspection sites are a center region, a plurality of peripheral regions on the wafer, and a plurality of alignment regions on the wafer alternating with the peripheral regions;
a data server, wherein the probe apparatus uploads the image of the test pads to the data server;
an automation subsystem obtaining an image specification from the probe apparatus and triggering an automated assessment of a probe mark in the image of the test pads, wherein the probe apparatus is controlled to operate or stop operated by the automation subsystem; and
a probe mark assessment subsystem for performing the automated assessment of the probe mark in the image of the test pads to generate an analyzed image of the probe mark in the probe mark inspection, wherein the probe mark assessment subsystem downloads the image of the test pads from the data server, uploads the analyzed image to the data server, and performs an image- processing operation to obtain a probe mark assessment result so as to indicate whether a probe test by the probe apparatus is failed or not, and the automation subsystem stops an operation of the probe apparatus if the probe mark assessment result indicates a probe test failure; u



wherein the automated assessment performed by the probe mark assessment subsystem assesses a horizontal distance from the probe mark to a border of the test pads in the analyzed image, wherein the probe mark assessment subsystem has a first threshold value, and the probe test failure is indicated in the probe mark assessment result when the horizontal distance from the probe mark to the border of the test pads is within the first threshold value, wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the horizontal distance from the probe mark to the border of the test pads is within the first threshold value;
wherein the automated assessment performed by the probe mark assessment subsystem assesses a vertical distance from the probe mark to a border of the test pads in the analyzed image, wherein the probe mark assessment subsystem has a second threshold value, and the probe test failure is indicated in the probe mark assessment result when the vertical distance from the probe mark to the border of the test pads is within the second threshold value, wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the vertical distance from the probe mark to the border of the test pads is within the second threshold value; 
wherein the automated assessment performed by the probe mark assessment subsystem assesses an area of the probe mark in the analyzed image, wherein the probe mark assessment subsystem has a third threshold value defined by a preset percentage of an area of the test pads, and the probe test failure is indicated in the probe mark assessment result when the area of the probe mark is greater than the third threshold value in the analyzed image, wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the threshold value; 
wherein the automated assessment performed by the probe mark assessment subsystem assesses a quantity of the probe mark in the analyzed image, wherein the probe mark assessment subsystem has a fourth threshold value, and the probe test failure is indicated in the probe mark assessment result when the quantity of the probe mark is less than the fourth threshold value, wherein the analyzed image indicates that the quantity of the probe mark on an area of the test pad, such that the automation subsystem stops the probe apparatus when the quantity of the probe mark is less than the fourth threshold value. 


--2 (Canceled)--


--11. (Currently Amended) A method for testing a wafer, comprising the steps of: capturing, by a camera in a probe apparatus, an image of one or more test pads on a device under test (DUT) in the wafer after the test pads have been contacted by one or more probe pins of the probe apparatus;
defining a plurality of probe mark inspection sites of the wafer for probe mark inspection by the probe apparatus, wherein the plurality of probe mark inspection sites are a center region, a plurality of peripheral regions on the wafer, and a plurality of alignment regions on the wafer alternating with the peripheral regions;
uploading the image of the test pads to a data server; 
obtaining, by an automation subsystem, an image specification from the probe apparatus and triggering an automated assessment of a probe mark in the image of the test pads; 
performing, by a probe mark assessment subsystem, the automated assessment of the probe mark in the image of the test pads to generate an analyzed image of the probe mark in the probe mark inspection, wherein the probe apparatus is controlled to operate or stop operated by the 15 automation subsystem, wherein the probe mark assessment subsystem downloads the image of the test pads from the data server, uploads the analyzed image to the data server, and performs an image-processing operation to obtain a probe mark assessment result so as to indicate whether a probe test by the probe apparatus is failed or not; and 
stopping, by the automation subsystem, an operation of the probe apparatus if the probe mark assessment result indicates a probe test failure; wherein 




assessing a horizontal distance from the probe mark to a border of the test pads in the analyzed image by the automated assessment performed by the probe mark assessment subsystem, wherein the probe mark assessment subsystem has a first threshold value, and the probe test failure is indicated in the probe mark assessment result when the horizontal distance from the probe mark to the border of the test pads is within the first threshold value, wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the horizontal distance from the probe mark to the border of the test pads is within the first threshold value; wherein 
assessing a vertical distance from the probe mark to a border of the test pads in the analyzed image by the automated assessment performed by the probe mark assessment subsystem, wherein the probe mark assessment subsystem has a second threshold value, and the probe test failure is indicated in the probe mark assessment result when the vertical distance from the probe mark to the border of the test pads is within the second threshold value, wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the vertical distance from the probe mark to the border of the test pads is within the second threshold value;
assessing an area of the probe mark in the analyzed image by the automated assessment performed by the probe mark assessment subsystem, wherein the probe mark assessment subsystem has a third threshold value defined by a preset percentage of an area of the test pads, and the probe test failure is indicated in the probe mark assessment result when the area of the probe mark is greater than the third threshold value in the analyzed image, wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the third threshold value; and 
assessing a quantity of the probe mark in the analyzed image by the automated assessment performed by the probe mark assessment subsystem assesses a quantity of the probe mark in the analyzed image, wherein the probe mark assessment subsystem has a fourth threshold value, and the probe test failure is indicated in the probe mark assessment result when the quantity of the probe mark is less than_the fourth threshold value, wherein the analyzed image indicates that the quantity of the probe mark on an area of the test pad, such that the automation subsystem stops the probe apparatus when the quantity of the probe mark is less than the fourth threshold value.

--12 (Canceled)--



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1, 6-11 and 16-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 7/26/2022, with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US 5644245) in view of Tashiro (US 20110254574) have been fully considered and finds the claims allowable because of Examiner’s amendment dated on 8/12/2022. 

Applicant argues on page 8-10 of the remarks, filed on 7/26/2022 regarding the rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US 5644245) in view of Tashiro (US 20110254574), that, “Regarding the amended independent claims 1 and 11, applicant respectfully submits that Saitoh fails to teach that the automation subsystem stops an operation of the probe apparatus under one of the following conditions: (Remarks Page 8)………..
Applicant respectfully submits that the combined configuration of Saitoh and Tashiro will fail to teach how to stop the operation of the probe apparatus via the above mentioned conditions (Remarks-Page 10)”.

Applicant’s argument/amendment filed 7/26/2022 regarding rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US 5644245) in view of Tashiro (US 20110254574) is not persuasive because the amendment filed on 7/26/2022 still can be rejected under Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US 5644245) in view of Tashiro (US 20110254574) and also under 35 U.S.C. 112 (b) rejection. However, for expedite prosecution, examiner’s amendment is proposed and which overcomes both 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US 5644245) in view of Tashiro (US 20110254574) rejection and also 35 U.S.C. 112 (b) rejection. Applicant’s representative confirmed the proposed amendment on 8/12/2022. Therefore, with the examiner’s amendment dated 8/12/2022, as stated above which makes the claim language clear and overcomes the rejection. Therefore, the rejection of Claims 1-20 has been withdrawn because of the examiner’s amendment dated 8/12/2022. The independent claims 1 and 11 are allowed.

Claims 1, 6-11 and 16-20 are allowed as set forth below. 

Examiner Note: IDS filed on 2/10/2022 is considered as applicant submitted the foreign references, CN101431039, CN106558513 and 15 CN108344887 (the machine translations of these foreign references).


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the automated assessment performed by the probe mark assessment subsystem assesses a horizontal distance from the probe mark to a border of the test pads in the analyzed image, wherein the probe mark assessment subsystem has a first threshold value, and the probe test failure is indicated in the probe mark assessment result when the horizontal distance from the probe mark to the border of the test pads is within the first threshold value, wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the horizontal distance from the probe mark to the border of the test pads is within the first threshold value;
wherein the automated assessment performed by the probe mark assessment subsystem assesses a vertical distance from the probe mark to a border of the test pads in the analyzed image, wherein the probe mark assessment subsystem has a second threshold value, and the probe test failure is indicated in the probe mark assessment result when the vertical distance from the probe mark to the border of the test pads is within the second threshold value, wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the vertical distance from the probe mark to the border of the test pads is within the second threshold value; 
wherein the automated assessment performed by the probe mark assessment subsystem assesses an area of the probe mark in the analyzed image, wherein the probe mark assessment subsystem has a third threshold value defined by a preset percentage of an area of the test pads, and the probe test failure is indicated in the probe mark assessment result when the area of the probe mark is greater than the third threshold value in the analyzed image, wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the threshold value; and 
wherein the automated assessment performed by the probe mark assessment subsystem assesses a quantity of the probe mark in the analyzed image, wherein the probe mark assessment subsystem has a fourth threshold value, and the probe test failure is indicated in the probe mark assessment result when the quantity of the probe mark is less than the fourth threshold value, wherein the analyzed image indicates that the quantity of the probe mark on an area of the test pad, such that the automation subsystem stops the probe apparatus when the quantity of the probe mark is less than the fourth threshold value.
Saitoh et al. (US 5644245 A) and Tashiro (US 20110254574 A1), are regarded as the closest prior art to the invention of claim 1. Saitoh discloses, “a probe apparatus for continuously inspecting electrical characteristics of a microelectronic element formed on a substrate and having a plurality of pads (Column 2 Line 57-60). A probe apparatus 10 will be described. As is known, the probe apparatus 10 is used for inspecting the electrical characteristics of a microelectronic element, e.g., an integrated circuit chip, on a semiconductor wafer W (Column 4 Line 59-62). The probe apparatus 10 has a wafer chuck 12 on which the semiconductor wafer W to be subjected to this inspection is placed (Column 4 Line 62-64). A probe apparatus 10 shown in FIG. 12 has an arrangement almost the same as that of the probe apparatus shown in FIG. 1 (Column 12 Line 42-44). The probe apparatus 10 is used for inspecting the electrical characteristics of a microelectronic element, e.g., an integrated circuit chip, on a semiconductor wafer W (Column 4 Line 60-62). A probe card 14 having probe needles 14A that can be brought into contact with the electrode pads of the integrated circuit chip on the semiconductor wafer (Column 4 Line 65-67). The probe card 14 has the probe needles 14A corresponding in number to the electrode pads of the integrated circuit chip (Column 5 Line 9-11). An image sensor comprising a camera, e.g., a CCD, i.e., a first camera 18 is disposed above the probe card 14 at a position from where the chip and the probe needles 14A can be observed (Column 5 Line 12-15). an image sensor 18 has a function of recognizing the position information of the electrode pads of an integrated circuit chip and a function of confirming the contact state between probe needles 14A and the electrode pads (Column 12 Line 48-52). Figure 23 (A, B) shows Wafer W and shows the plurality of probe inspection sites of the wafer for probe mark inspection; On the wafer W as the inspection target, as shown in FIG. 23A, a large number of semiconductor chips T having a predetermined circuit pattern are regularly formed at predetermined gaps. A large number of electrode pads P are provided to each chip T, as shown in the enlarged view of FIG. 23B. As shown in further enlarged views of FIGS. 24A and 24B, each electrode pad P has an exposed electrode A (Column 19 Line 54-61). First detection means for virtually bringing the specific probe needles and corresponding pads into contact with each other, based on the first position information and preset pad position information of the microelectronic element, and detecting needle marks virtually formed on the pads (Column 2 Line 65-68 & column 3 Line 1-3). Whether the contact state is good or bad is decided based on at least one of the position and area of the needle mark formed on the electrode pad. Thus, when the needle mark is not located on the electrode pad, or when the needle mark does not have a predetermined area even if it is located on the electrode pad, a contact failure can be decided as the electrode pads and probe needles are not in sufficient direct contact with each other; Figure 18 (Column 16 Line 38-45). In this manner, according to the present invention, whether the contact state between the probe needle and the pad is good or bad can be determined almost automatically (Column 17 Line 23-25).” However Saitoh does not disclose that the probe card, a tester, and the camera coupled with each other to form a single unit; wherein the tester provides an electrical signal to test the DUT, wherein the probe apparatus is controlled to operate or stop operated by the automation subsystem; the automation subsystem stops the probe apparatus if the probe mark assessment result indicates a probe test failure and first threshold value, second threshold value, third threshold value and fourth threshold value. Tashiro teaches, “a testing apparatus includes a tester unit, and a prober unit electrically connected to the tester unit. The prober unit includes a probe card provided with a support board and a probe attached to the support board, a stage on which a measurement wafer is mounted, a camera provided over the probe card (Paragraph [0017] Line 2-6). Specifically, the position of a probe mark left on an electrode pad is identified with a camera. If it is found out that the probe mark protrudes outside the electrode pad, an alarm is turned on to stop the measurement, or to urge re-positioning between the probe and the electrode pad (Paragraph [0013] Line 1-6). Next, the method proceeds to step S29 in FIG. 13, and the controller 9 judges whether or not the measurements of the electrical characteristics on all the semiconductor chips formed on the measurement wafer 40 are ended (Paragraph [0163]); If it is judged that the measurements are not ended (NO), step S21 is performed again on a semiconductor chip whose electrical characteristics have not been measured (Paragraph [0164]); Meanwhile, if it is judged that the measurements are ended (YES), the measurement on this measurement wafer 40 is ended, and reception of the next measurement wafer is prepared (Paragraph [0165]))”. However, Tashiro also does not disclose first threshold value, second threshold value, third threshold value and fourth threshold value. Therefore, the invention of Saitoh and Tashiro, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “wherein the automated assessment performed by the probe mark assessment subsystem assesses a horizontal distance from the probe mark to a border of the test pads in the analyzed image, wherein the probe mark assessment subsystem has a first threshold value, and the probe test failure is indicated in the probe mark assessment result when the horizontal distance from the probe mark to the border of the test pads is within the first threshold value, wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the horizontal distance from the probe mark to the border of the test pads is within the first threshold value; wherein the automated assessment performed by the probe mark assessment subsystem assesses a vertical distance from the probe mark to a border of the test pads in the analyzed image, wherein the probe mark assessment subsystem has a second threshold value, and the probe test failure is indicated in the probe mark assessment result when the vertical distance from the probe mark to the border of the test pads is within the second threshold value, wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the vertical distance from the probe mark to the border of the test pads is within the second threshold value; wherein the automated assessment performed by the probe mark assessment subsystem assesses an area of the probe mark in the analyzed image, wherein the probe mark assessment subsystem has a third threshold value defined by a preset percentage of an area of the test pads, and the probe test failure is indicated in the probe mark assessment result when the area of the probe mark is greater than the third threshold value in the analyzed image, wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the threshold value; and wherein the automated assessment performed by the probe mark assessment subsystem assesses a quantity of the probe mark in the analyzed image, wherein the probe mark assessment subsystem has a fourth threshold value, and the probe test failure is indicated in the probe mark assessment result when the quantity of the probe mark is less than the fourth threshold value, wherein the analyzed image indicates that the quantity of the probe mark on an area of the test pad, such that the automation subsystem stops the probe apparatus when the quantity of the probe mark is less than the fourth threshold value.” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 6-10 are allowed by virtue of their dependence from claim 1. 
Regarding claim 11, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

assessing a horizontal distance from the probe mark to a border of the test pads in the analyzed image by the automated assessment performed by the probe mark assessment subsystem, wherein the probe mark assessment subsystem has a first threshold value, and the probe test failure is indicated in the probe mark assessment result when the horizontal distance from the probe mark to the border of the test pads is within the first threshold value, wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the horizontal distance from the probe mark to the border of the test pads is within the first threshold value; wherein 
assessing a vertical distance from the probe mark to a border of the test pads in the analyzed image by the automated assessment performed by the probe mark assessment subsystem, wherein the probe mark assessment subsystem has a second threshold value, and the probe test failure is indicated in the probe mark assessment result when the vertical distance from the probe mark to the border of the test pads is within the second threshold value, wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the vertical distance from the probe mark to the border of the test pads is within the second threshold value;
assessing an area of the probe mark in the analyzed image by the automated assessment performed by the probe mark assessment subsystem, wherein the probe mark assessment subsystem has a third threshold value defined by a preset percentage of an area of the test pads, and the probe test failure is indicated in the probe mark assessment result when the area of the probe mark is greater than the third threshold value in the analyzed image, wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the third threshold value; and 
assessing a quantity of the probe mark in the analyzed image by the automated assessment performed by the probe mark assessment subsystem assesses a quantity of the probe mark in the analyzed image, wherein the probe mark assessment subsystem has a fourth threshold value, and the probe test failure is indicated in the probe mark assessment result when the quantity of the probe mark is less than the fourth threshold value, wherein the analyzed image indicates that the quantity of the probe mark on an area of the test pad, such that the automation subsystem stops the probe apparatus when the quantity of the probe mark is less than the fourth threshold value.


The most pertinent prior art of record to Saitoh et al. (US 5644245 A) and Tashiro (US 20110254574 A1), failed to specifically teach the invention as claimed. However, the invention of Saitoh and Tashiro), even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “assessing a horizontal distance from the probe mark to a border of the test pads in the analyzed image by the automated assessment performed by the probe mark assessment subsystem, wherein the probe mark assessment subsystem has a first threshold value, and the probe test failure is indicated in the probe mark assessment result when the horizontal distance from the probe mark to the border of the test pads is within the first threshold value, wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the horizontal distance from the probe mark to the border of the test pads is within the first threshold value; wherein assessing a vertical distance from the probe mark to a border of the test pads in the analyzed image by the automated assessment performed by the probe mark assessment subsystem, wherein the probe mark assessment subsystem has a second threshold value, and the probe test failure is indicated in the probe mark assessment result when the vertical distance from the probe mark to the border of the test pads is within the second threshold value, wherein the analyzed image indicates that the probe mark is near the border of the test pads, such that the automation subsystem stops the probe apparatus when the vertical distance from the probe mark to the border of the test pads is within the second threshold value; assessing an area of the probe mark in the analyzed image by the automated assessment performed by the probe mark assessment subsystem, wherein the probe mark assessment subsystem has a third threshold value defined by a preset percentage of an area of the test pads, and the probe test failure is indicated in the probe mark assessment result when the area of the probe mark is greater than the third threshold value in the analyzed image, wherein the analyzed image indicates that the area of the probe mark is greater than the preset percentage of an area of the test pads, such that the automation subsystem stops the probe apparatus when the area of the probe mark is greater than the third threshold value; and assessing a quantity of the probe mark in the analyzed image by the automated assessment performed by the probe mark assessment subsystem assesses a quantity of the probe mark in the analyzed image, wherein the probe mark assessment subsystem has a fourth threshold value, and the probe test failure is indicated in the probe mark assessment result when the quantity of the probe mark is less than the fourth threshold value, wherein the analyzed image indicates that the quantity of the probe mark on an area of the test pad, such that the automation subsystem stops the probe apparatus when the quantity of the probe mark is less than the fourth threshold value” and also in combination with all other elements in claim 11 distinguish the present invention from the prior art. 

Claims 16-20 are allowed by virtue of their dependence from claim 11. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866